Holmes, J.
The declaration by the defendant’s wife, “ We will sell liquor in spite of all the officers of Station 1,” contained, or might have been found to contain, an implied admission and assertion that she and her husband were engaged in selling liquor, and also that the sale was illegal. Having been uttered in the presence of her husband, and he not having been under arrest or duress at the time, it was some evidence of an admission on his part, if the declaration was understood by him in the sense first mentioned, and if the circumstances were such that according to human experience he naturally would have repudiated it, if the implied assertions were not true. Commonwealth v. Brailey, 134 Mass. 527, 530. Commonwealth v. Galavan, 9 Allen, 271. Commonwealth v. Kenney, 12 Met. 235. Sturtevant v. Wallack, 141 Mass. 119, 123. Whether the declaration was also admissible on other grounds, we need not consider. Commonwealth v. Ratcliffe, 130 Mass. 36. Commonwealth v. Locke, 145 Mass. 401.
The other exceptions are waived. Commonwealth v. McCue, 121 Mass. 358, 360. Exceptions overruled.